writ~                                                                               /jCJ,tJ{t-10
 INTO The Court Of Criminal Appeals Of Texas,At Austin Texas And The Person's:

         ·~ Apblicant's/Petitioner's                         Original Bxtraodinary Writ Proceeding In
              The    ~exas      Court Of Criminal Appeals,and Justices of said Court:

In Re:     Joe Salinas Estrada Junior,
          App1icant/Petitloner/Relator,                                            Justices of said Courthouse
     Versus,                                                                    Cause number
                                                                                                     -------------------
       John /Jane doe,Judiclal,Oistrict
      Judge of the 180 Judicial,District          lNRE:mandamus to enforce habes corpus
      Court of Harris County,of the
                                                    Re:Tr1al Cause#6~7896.724327 thur-
      State Of .Texas,et ~1...               .
         Hesponden t ( s) This document contams ome   7 2 4 3 J 3 ( o t rREC€~V~ID fli\.& 1 ate d too )
                                          pages that are of poor q lity                      COURT OF CRIMINAL APPEALS
                                          at the time of imaging.
   Re 1a tor's Or ig i rial Appl1ca t ion for A Writ of Mandamus                                      ~eQ 6A7r0J5 Pursuant •.ro
       Texas Government Code,Section 22.22l(b)
                                                                                                  Abel Acosta, Clerk
To The Members/Justices of The Texas Court of Crim1nal Appeals,At Austin Texas:
Comes before your Court,One,Joe Salinas Estrada Junior,invoking this sa1d Court·~
oriyinal Juirsdiction,pursuant to Article S,§SA of the Texas Constitution,for th~
purpose of invoking and 1mp1ementing the Texas Government Code,section 22.22l(b),
seek1ng mandamus relief upon and against an unirlentitiable and undtermined presic
ing judge of or to, or for                             the 180th Judic1a1,01strict Court of H~rris County,o1
the State of Texas,for abusing its authority,in erroneously failing to obey the -
   cammands of A~ticles 11.34 et seq;ll.02,ll.03,ll.04,ll.05,for the purpose of pre
perly implementing Article il.07,also of the Texas Code ot Criminal Procedure or
1notherwords,has knowing and intentionally tailed to performed its[her's/his]mini
ster1al duties employed by State of Texas laws,~nd for such other reasons so indi
cated in these pleadings herein below,and 1nsupport Of his request,would snow thJ
said Court's justices tne following:
                                                                         I.A.
This [yourjApplicant-Pctitioner,Relator nere1n atler,is presently unlawfully and
illegally restained and confind of [My] h1s liberty by One,Eddie O.Baker,Jailer
1n the form of Custodian ot record tor Lhe ~exas Oepatrment of ~ustice-[over]-Cot
rectional Institutional Divisionts).Ran and owned by Brad Livingston.However,the
legal person of interest and witness 1s tne ja1ler holding thi[ ]Relator Prisonet
in his Custody,as Warden Eddie O.Baker,who is the person to be served tne writ o1
habeas co1:pus,and has not ·been sent, nor l?roviued the summons & Complaint                                                            to br-1r
in [t]hls Relator,a.s the pr-ovisions of tne wr-1t ot l1abeas corpus cammands and in~
eructs as a matter- ot law.i . . ,Arl.ll.Ol,l1.02,li.OJ,ll.04,ll.US,and 11.34 et sec
of the Texas Code Of Cr-iminal Appeals.See dlso Texas Hules of Civil Procedur-e RuJ
2la and l06;Padilla v.Rumsfeld,352 f.3d 695,100(~nd Cir.2003),cer-t.Gr-anted,                                                                u.s.
124 S.Ct.1JS3,l3:,8(2004),cited in U.S.v.Moussaou,365 F.Jd 292,300-301(4th C1r.2~
04)(Sth Cir-cuit an::l other- cases c1tedi.
Th~ Respondentts) of incer-est has not been ser-ved the wr-it to deliver- his Pcison•
(~elat?r-j _1nto the l80th Jud1C1al Court Of harr-1s County Texas,or ar1y Cour-t of li
when aLnyJperson;Prisoner-,as this R2lator,cna1leng1ng the tr-ial Cour-t of ConvLct-
Lon and it's Judge·s none-existance subJect-matcer- jurlsdictLon,over- the cause(s
and Pacties of interest,under c1tation incident r-eports pr-ocessed pr-usaunt to r1u
i•iOet·s 6-:J'/896,-/24327 thur- 724333[derivatLve icom n:2.L6J1-anci P2ibJ8 or anCJff)2LLU
 i_ rnv h i c h a ll s d i cl c a s e s ad me r g e d t t· om # 6 '::J 1 C. 0 6 j , a n (t C: h us t h a t sa HI t r i a l      J u d g e h au
~uthority            to have proceeded to a trial wnen her[Debbie Mantooth Stricklin] proc
-~cdln-;s \·le:L-~2 .inv::-Jlld ab in.itic.J..=:;. ,Cau:_je .lndictrnenL.= Clcted urtdcl.- ni..iil:G~i..-5 GJ/'UI.:.i(~
& '1L.432l tnur 724JJJ ar-e fr-audulent indictments issued and rrocessecl by Lanch Lo
  and John O.Holmes junior.The law is clear and unambiyuiously writcen , ''A Court -
  c a n n o t c o n t e r j u c i s cl i c t i o rt \·i r1 e r- e r1o n e e :  Valid;and a Void ORDER/Judgment can be challenged in any Court~Old Wayne Mut.L·
  Assoc.y.McDonoughl204 u.s.8127 s.ct.236(1920).The LAW is well-settled that a voi<
  order or judgment 1s Void.even before reversal~Valley v.Northern Fire & Marine I1
  co.,254 u.~-348141 s.ct.ll6(1920).

 B.) Identification of Parties of Interest:
 Relator in this independent and separate proceeding seeking mandamus reliet duriJ
 all times relevant to the facts                                      ot this cause sub ]Udice1and upon the underlyin•
 proceedings1while heliJis unlawfully and illegally confined and restraine~ of hi.
  l1berty1is over the age of 21-years old1competent ~and of sound mind and capable
 of making [t]his;Own statement of truthful facts1to provide and supply Lt]his Ow
  information contained within [t)his requested mandamus application1and incorpora
 ed by reference the trial Court's transcripts pertinent to said trial causes of
 convictions1under numbers 6978961724327 thur 724333(related cases #721637-8;7211
  09)~as the indictments of fraudulent instruments inquestion are available to. thi
 Texas Court                      f Criminal Appeals justices through said trial Court•s Reporter an
 Court's Clerk(s)1for a recitation of said instrumentaiities and compare them wit
  the original copies contained by this(your]Relator.The fact that Relator has not
  been bench                 warranted to appear and present his Own detense is the tr1al Court's
  jud~e's retusual to execute the writ of habeas ~orpus1and or said trial Court's
  JUdge may have ocdered its recalcitrant Clerk(s)to refuse to actually and ~roper
  file [t]his Relator's Application for the wr1t of habeas cor~us1along with Relat
 or's proposed findings of facts and conclus1ons ot la~ ... Which should have been
  le-~-~~·~":..._._.. , -~--                                     ___ , ,    ,           ..        ,.   _           .        ·..
                                              ·      ·    ~ ",_, ... • • c L c 1.. u 1.. c • L ' ' J-=> e v u .L u p 1. ~::: ct u 1 n g s 1 1 n tor 111 3 t 1 on ;:.; 1 e a c
-d did not set-forth the trial Cou~t's Jurisdiction to have acted upon sucl1 ~~ld
 c a us e s b r o u CJ h t f o r t h bY L n a c t1 Lon (j 1 e t a .L • • • Ho 11 e v e r· 1 n i e t h e r t n e t r i a 1 co u r t ' s j u c
 ge or/and it's Clerk(::;) e.Lecc to LJer·[orm her,hislcheir· :.,ob as a public servant-
                                                                     2- r:iandamus.
      because she 1 he 1 they do not accept what is be1ng presencea a::; t.llt= t.L UL.ll.Lu..L
  contents of those documents11n good-faith documents1and various statements th~~
 -~s Rifirming the truth of1in good-faith.But1that JUdge/Clerk                             elects only to se
  ect-what people/prisoner(s)should be heard1and selective of the law wnen S/h?.,o
 they Qersdnally edit and censor uncommon-legal documents thac implicate violati-
 ons of the law cind people rights1and thus1refuse[djto file those cype of trutnfu
 claims against those who are the Court's Officers who refuse[d] to perform his1h
 or their t1dicuiary duty(s) under his,her1their sworn duty(s)~under OathiOTHERW-
 ISE without their sworn oath to office1their1his,her acts/performances are a nul
 ity and void.e.g.1French v.statel572 S.W.2d 9341939(Tex.Cr1App.l978)(0P.on 2nd-
 reh'g) ,citing the Texas Constitution,Article l6,§l;Garza v.state1lS? Tex.CR.R.38
 249 S.W.2d 212(1952}~So who is it that will not accept Relator's correspondence
 whether i special Judge sitting temporarily or an unidentifiable trial Court's -
 Clerk,interim or an intruder at the trial Court's Agency's jur{sdiction,that sai
 Court,et al,is impedeling the progress of Relator's want of the issuance of the
 Writ of habeas corpus,as a legal subJect-matter of public record.See for invocat
 ion of DeLeon v.Districk Clerk,Lynn County,l87 S.W.3d 473,474-475(T~x.Cr.App.20C
 or che impederer maybe not a judge,as in fain v.statet986 S.W.2d 666,67l(Tex.Apf
 Austin 1998) ,citing Miller v.state,866 S.W.2d 243,246(Tex.cr.App,l993) .Hence,
 that trial court's reception-er(s) nonetheless does not accept this Relator's cc
 se by issuing a formal Order for receiving his writ of habeas corpus,and it's SE
 par a t e b u t a t tache d memorandum of l a w . " I t such wo u 1 d be u n de r 'rex as Govern men t ·
 Coc3e Ann,§24.003;Cf.A"t:"t.4.0l(l) to (11),4.02,4.05,4.07,& 4.16 ... "A.s O::lginall~',
 tl1ere is no transfer Order contained in the trial Court's record for these said
 csaes sub judice.In fact there is no Criminal District Court,Number specified:i1
 dicating to purport to transfer jurisdiction over the cause[#697896) to the 180•
 District Court of Debbie ~lantooth Stricklin--by an Order dated prior to 3/16/19~
 or l/19/1996-Relator's actual arrest date by Milwaukee Wisconsin Police Departm·
 ent . . . Regardless,the lBOth District Court,and Ms.Strlcklin[judgej,never acyuire'
 subject-matcer and personal Jurisdiction from the void indictment number 69l896
 724327 thur 724333,afterward,when it became evident that the erroneous criminal
 fraudulent indictment caused th1s Relator's transfer-of-States-a-federal laws v
 elations qt the Interstate Correccions compact,among other interstate compact 1
-s.Also see Soures v.Norris,782· F.2d l06-07(8th Cir.l986)(percuram);Cf.Rooding v
 Peters,92 F.3d 579,580(/th Cir.l996),in pertinent part, ''[A]ctions to recover da
 ages tor UNCONSTITUTIONAL [I]ncarceration did not accure Until! Pcisoner's Clai
 prevailed in mandamus action a~d,thus,W~it of mandamus.not res judicata~Id ...
 The trial Court's Clerk(s),as well as the presitting.if not a sitting judge the
 ein,has a duty to accept,file and process all prisoners/innocent Men[Man'sl App
 ication f 0 r a Writ of habeas corpus,pursuant to Aricle 11.07,§ 3(b) ,of the Texa
 Code of Ciiminal Procedure.For the fact that Joe Salinas Estrada .Junior, (falsel
 imprisoned as One JOE GARCIA ESTRADA) has a Constitutional Right of Access to -
 the Courts.That is in line with hisfRelator's] statutory right to file for proc
 8SS his habeas corpus petition and application~Id;Cf.Wriqht v.west,S05 U.S.277,
 2 8 5-9 0 ( l 9 9 2 ) , " rev i ewing the his tori r::: a.l d 2 vel o p men t of habeas corpus r.: ~ i e f ; 'l' !1 e
 Constitution Pr;:)vid:CngRights: "The privilege of the ~IJrit of Habeas Corpus Shall
 not be Suspended, .. unless when in Case of Rebellion or Invasion the Public Saft
 ~~y require it~Ibid.                        .
 One must wonder               \.Jhether the judge's or/and Cle:::-k' (s) practice and custom is JL
 another knee-jerk and unthinking subjectivity to Respondent'(s) selective proc~
 ju~al rules or S/he,they harbored th~ darker motivation of kee~inJ th•3 trial JL
 dge's dock~t clear of prisoner petitions~ .. The clerks,a~ well as the Judye(s) -
 h~ve a fiduciary duty to accept,file and process Relator's Application for a wt
 of habeas cor~us,along with all supporting documents,including Relator's suppot
 t1ng exhibits(indictmerrts,l-A to 1-K,as fraudule~t instruments) ,points and Aut~
 or1ties,as thos previouly tiled,and as a ministerial d    correct their own plain errors of law,Uncostitutional inconsistant verdicts,
 aQd or misstatement of law,is because they have guide-lines to follow which are
 self-e~ident,anj so they,as public serv~nts must conform to be in complia~ce wit
 the ~andatury require~ents of any person's,people,or prisuner'(s) legal due Proc
 e~s of law' 1 s Clause or Clauses,pursuanl to the Fifth and Four·teenth Amendments t•
 the United States Cohstitution of America.e.g.,Wolff v.McDonnell,418 U.S.533,S58
 (l974),"the Legal Due Pr0cess Clauses are desiigned to protect the individual ag.
 in3t Arbitrary[u~urpati6n of power] Action~
 Th~ ~~ial Court's presiding or sitt1ng JU~ge(s) or i~s Clerk(s) nave not even P='
 v id·.~d any t:yp        intentionally ig ~c)-~;A'~~J: Relator's object ions and com lain ts about both faulty
        and .fatally defectgy;~;:?indictments,and that forced appointed defense counsel(s)
  were committing breach:of' their fiduciary duties to challenge that trial Court's
  and judge'~ jurisdiction,with which a defensive recourse was motions to quash inc
  ictments.Mainly,because fatally defective service of process had to be challengec
 [complain ]by a general appearance and not a special appearance.Judge Stricklin mE
  rely expressed:" what does that have to do with filing for probation ?".id.at vo:
  III.p.ll,L.lS-19;20-21 & vol.II.p.4,L.25.Rather than inquire into Relator's concE
  rns about the lack of investigations.In fact,Stricklin is the Court Officer who -
  read the indictments to the trial jury,rather than the prosecutor.Thus,that's wh;
  the improper procedures were shunned by Stricklin and her misapplication of theiJ
  statute/aka Constitutional impermissible Application of the[ir]statute being,as :
  Article 21.11 et seq,& 22.011 et seq,of the Texas Penal C9de ... When without prob<
  ble cause[D.A.Log~20394l;O/R Nu:4931195-Date prepared:7/7/95/SPN:01348272-998]Jo(
  Salinas Estrada Jr[for JOE GARCIA ESTRADA]was violated of his rights first by tht
  Sheriff of Harris County of Texas,-Tommy Thomas,and John B.Homles Jr. of whom aide
  and abetted               Lanch Lonq and .Teraln Gnrber in estahlisino therir] custom and pract
  ice as policy of bypassing to actually implement the statuorv law that requires -
  that the residents "represent a broard cross-section of[One's] the Community/popl
  lation of the County,considering the factors of race,sex,and age or to select qu<
  lified residents randomly from the regular jury pool and have them constitute th(
  grand jury panel.e.g.,Smith v.State of Texas,et al,311 U.S.l28,130,6l s.ct.lh4,8~
  L.Ed.84 (l940).Thus,the trial Court,judge,or and its Clerk(s)/recalcitrant clerk:
  are preventing Relator's claims to be filed for fear of responsibilty of false i1
  prisoment accounability sanctions and li~h.ility: I private liability for RespondeJ
-s misapplication of the laws to falsely imprison Relato~,as well,Respondent' (s)
  handing Court is the 180th[assuming judicial !] District Court of Harris County,,
  or to the State of Texas,Where she,he,they,as a whole [un]duly act and perform
  a judicial capacity as elected or/and selected District judge,Clerk(s);as well a.
  interim(s),interns,secretary-personnel are expressed agents of that trial Court-
  who will not accept,file,and process Relator's properly-executed legal documents
        Role of the Courts:
Relator seeks mandamus relief upon the Respondent(s) of interest for impeding,hin
ering,preventing and altimately,obstructing justice,in refusing and failing to f{
and have Relator's application for a writ of habeas corpus ruled on,or at the ver
least,heard on the merits. Relator is one of innumerous inmates not allow access
  a copier machine,and thus,not able to provide an original duplicated copy,of his
previous ~ailed off,submitted,and presented Writ of habeas corpus's memorandum of
findings of facts and conclusions of law proposed,but in carbon cpoy materials.Se
  attached carbon copies pages [                                                   ].Hereintoo as exhibits,and in hamperin
and otherwise hindering Relator's State of Texas and United States Federal Rights
under the Constitutions of both Texas and America's.Including but not limited to,-
State of Texas law requirements of equitable access of inmate' (s) seeking to avai
himself to the Common-law and Constitutional Courthouses-as in the Respondent' (s)
  Court ... that involves a landry of mischiefs,as to wit:
l)Denied right of action in the Courts before acting against this Relator/Complai
  ant[Affiant] (Being found guilty-in absentia-of undefined crimes,punished without
  legal due process of law,and physcially and mental Oppressed for proclaiming[My]
  His innocence under fraudulent indictments,even before abuse by TDCJ's officials
2) Denied right to defense-alibi witnesses;(3) Denied right of none-breah-er of f
duciary duty of Court forced-Appointed Counsel(s) ;retained the same;(4) Denied ri
ht to confornt actual accusers,ifany,injured or damaged party(s)(Complainant Afti
ant is the inJured party by fraudulent and undocumented,proven claim(s) against h
by said recalcitrant Court's Respondent(s) of interest,who now-do not ~ermite to
dress such false and frauclulent clocumentation);(S)Deprived of Librty/freedom,ritjl~
::o be with his wife,childern,etc,property,to work and support his family,parent t
Childern,and care for his elderly parents,all without the benfit of legal due pre
cess of law,and given into involuntary Servitude and mistreatment while in unlawt
i n c a r c e L-a t i o n , a n d h' :i. t h o u t a n y 1 a \·1 f u l h e a c :i. n g s o r· a n cl J u d CJ me n t ( s ) - f o r: \v h i c h l~ e l  \
     fraudulent indictment,cause#697896,and then his subsequent fraudulent indic~
 tments under cause#724327 to 724333,and thus,sent to be punished for 2oo years -
 sentence-accumulated under 8-fraudulent charges;(?) Grand jury abused system by-
 Stricklin ~nd Long,as Respondent and defendant's unlawful-wrongful use or not USE
 under 'causes #721637,721638,721109,72327 to 724333 & 697896(inwhich no crimes ex:
 sted,nor wrongs have been legally proven against this Complainant-Relator-Affiant
 for which such.undue punishment was imposed/liabilty was claimed,and then seve~e:
 punished by Brad Livingston,et al,for exercising His[Relator's] rights to petitic
 the Federal and State Governments Officials.Apart from petitioning the Courts fo1
 reddress of his grievancei,as herein throughout [t]his Want-of-a-Writ of Mandamuf
 against said Respondent(s).Who stills chooses to refu~e to correct such unlawful
 Illegal imposed convictions and sentences,and thus,continues to deney Relator hi~
 entitlememt of the Equal Protection of the Laws,as the Fourteenth and Fifth Amen(
 ments· to the United States of America's Constitutional Clauses proscribe: (8)Denj
 ed Speedy trial and public trial(Harris County police/Sheriff's officers closed t
  courthouse doors on Estrada's family,etc); (9)Deliberate,Willful,intentional Vic
 lation,Denial and Rejection of Mandatory AND Prohibitory Provisions of The Unitec
 States Constitution of America;(lO) Denied defense,exclupatory evidence to be int
 oduced prior to,during,and after trial on the merits;(ll) "Usurpation of politica
 or and ministerial power,whil acting in conspiracy,or aiding and abetting such un
 awful procedures for obtaing a conviction(s),out-side the lawful adjudication pre
 cedure of Courts[in the laws]of justice,and thus,Decided to exceed her,et al,law-
 ful[if not unlawful act ?] authority and falsely imprisoned Relator for attemptin
to contact Federal-Wisconsin Officials,while out on bond,and for insisting on his
 Fedreal Rights be enforced.Nonetheless~Judge Stricklin or her successor will not
 allow such claims that She[Stric~lin violated her Oath to Office,resulting in fut
 ure or forth coming specific and identifiable damages to Relator,"by her specific
 actions".Actions Stricklin can only correct by accepting fault under contribution
 or electing an informal resolution,out-side of Court,in goodfaith resolutions,and
 in his attempt to obtain justice according to normal legal procedures:(l2) Denied
 right of privacy,defending and assessing property,by fraud inducemenet in acquir-
 ing information   for an illegal third-private-party person(L.Long,et al),or Agent
 under a guise of law( 13) illegal and unlawful seizure without warrant legally ~u
 thorized by law;(l4) Enforced an ex post facto law,Bill of attainder,pains,and ~e
 nalties,without legal due process of law;(lS) forced/made Relator-Complainant a -
 salve and to serve the Texas Department of Criminal Justice entity and its employ
 e2s,contracters(etc) under subJectivity of involuntarily means,and thus,the trial
 Court's judge(s),and or it's Clerk(s) continue,untill this day,to deny him his ri
 th to reddress of his grievances in that forum(or change of venue forum),expresse•
 in good faith r~solutions ... The fact, that Stricklin was without lawful right and
 Authority in accepting and honoring said false and fraudulent documents-called in•
 ictments,presented by Lanch Long and Jerald Garber,-joind these issues at trial &
 disyualifys the judge Stricklin from conducting any type of habeas corpus hearing
 because She still faces diqualification under Article 5,§ llof the Texas Constitu·
 tion; Article 31.01 et seq;30.02 et seq; & Jl.OJ(a) to (c) & 32.01 (TCCP):Cf.Deck
  v.Leeftridge,771 F.2d ll68,ll70(8th Cir.l985) as in Estrada's case su Judice,all·
 e9ations that the Court appointed defense counsel conspired with the trial judge
 to deprive [inmate] person of his federal protected rights,satisfys a claim under
 color of state law requirements,that inmate held hostaged inadverdently failed to
  state those Court officials conspired .. Ibid.
                                             I I .
~) Mandamus relief may be granted if thi[ ] Relator has,or shows that the Acts
that are sought f .m the trial Court and it's judge or and its Clerk(s) ar /is tG
be compelled is Purely ministerial and that there is no kind of remedy at or in
the law.As a denial of access to that trial Court is to not invalidate the proce-
edings that became a manifest injustice from the[void] judgments rendered by Stri
cklin.Hence,even with an evidentiary hearing - it will not Change thes~ pleadings
Because the participation of the trial ]udge[Stricklin] ,as counsel \vith the Pt·o-
secutor(s) ,hacl no jurisdiction of or ovet· r.hP cc1uses of action inquesticn.Thc:[:Lr
 ~udgment rendered must be declared a nullity and void.Lee V.Ke~ma,534 U.S.J6?,J7
 122 S.Ct.877(2002);Cf.Lee v.State,555 S.\'l.2d 12l,l24(Tex.Cr.App.l977) .'l'l1i.:s l~e.Lat·
 or must have a clear right to the relief souyht;and that means that The[his] --
                                        6.mandamus.
    Claims do have legitimate merits for [his] relief sought in this instant cause
  of Action sub judice,and thus,the merits of Relator's relief sought are beyond -
  d.i spu t'.e. "that is, Relator has a 1 i ber ty interest in obtaining an issuance of a ~'h
  it of mandamus to enforce the entertainment of the Writ of habeas corpus in the
  induced tiial Court,as Relator's Constitutional Right to acces to the Convicting
  Court or under these premises: 'a void Judgment/Order can be challenged in any -
  Court,even before reversal~Old Wayne Mut.L~Assoc.V.McDonough,204 U.S.8,27 S.Ct-2
   (1907);Valley V.Northern Fire & Marine Ins.Co.,254 U.s.348,4l S.Ct.ll6(1920) ;Cf.
  Ex Parte Seidel,39 S.W.3d 221,224,& at n.4(Tex.Cr.App.200l)(Opinion on original
  submissioh).Inded,State Courts are presumed to follow the law and to know the la
   inchief.Catalan V.Cockrell,315 F.3d 491,493(5th Cir.2002).Furthermore,only the-
   Legislature has the right to suspend statutory laws.Deleon,supra,l87 S.W.3d at -
  475,& n.l,2;citing Article I,§ 28 of the Texas Constitution.(and cases cited) ...
B) "All legal matters must be Expressed to be resolved:"                                                            '
   This Relator has a liberty interest and no adequate remedy at or in law ot pursu
   his requested relief other than with [t)his Application for a Writ of mandamus t
   issue upon and against the trial Court,judge,or and its Clerk(,s).The fact that t
   is Relator was not afforded his right to a fair trial[fraud-upon-the-Court],that
   was supposed to be protected under a guaranteed by both Texas Court officials &
   the United States of America's provisions,for the[ir]Citizens,pursuant to the le
   gal due process of law's Clause of the Fourteenth Amendment to the United States
   Constitution,imposed on --State Courts Officials ... "As certain fiduciary duties
   consitent with their,his,her sovereign obligation to ensure that justice Shall b·
   done in all Criminal prosecutions".U.S.V.Agurs,427 U.S.97,111,96 S.Ct.2992 (1976
   Relator expresses in lay-Man's illustrations in presenting and asserting his iss·
   ues herein,as they are complex and intertwined with many Constitutional errors o.
   law,and thus,should be held to less stringent than formal pleadings drafted by t:
   ained lawyers in the law.Hains V.Kerner,404 U.S.519,520(1972)(per curiam);U.S.V.·
   Riascos,76 F.3d 93,94-95(5th Cir.l996),and Cf.Sickles V.State,l70 S.W.3d 298,301
   (Tex.App.-Waco 2005,0rder)(Gray C.J.,dissenting).
   We have superior American Courts that are Ordering their mandates to take effect
   on inmates reinstatement to their higher privilege status,because an inmate'(s)-
   legal status deriveds from that created Liberty interest .in reinstatement.See wa:
   ters V.Grossheim,990 F.2d 381,384(8th Cir.l993):Cf.Sandin V.Conner,515 U.S.472,41
   (1995),in pertinent part:"Such Liberty interest are characterized as inherent in
   the Constitution ... Arise when a prisoner has acquired substantial freedom such tl
   at deprivation requires legal due process of law's protection; protected liberty
   interest can be created by (1) legal due process of law's Clause of it's Own fore
   and by (2) a Court Order or and by (3) States through statutes or requlations~Id.
   Cf.Harper v.Young,64 F.3d 563,566(10th Cir~l995),aff'd,520 U.S.l43(1997);Sandin,2
   515 u.s.at 484;Walters,at 990 F.2d at 384.'
 C)Procedural Means of Enforcement UnderThe Texas/United States Constitution:
   "Relator's Original Complaint(s) in the trial Court[fraudulently induced]contain~
   causes of action that involve these facts implicated against Respondent(s) as far
   back Qs January,l9 1996 and as recent as Agust 15,2014 & 8/27/2014,related to cla
   ims of Usurpation of power,in that judge Stricklin forceably enjoined and compel!
   ed 'ineffective - and,breacher[of his-fi~uciary] duty/contract]of Counsel(s) 'upon
   Your Relator sub judice,after misapplying presumed private penal codes-violations
   agair1st Relator or and JOE GARCIA ESTRADA,in light of the[ir]Jurisdictional defec
   ~xceeding their[Respondent(s)]jurisdiction.Which is the basis for this Writ of Ma
   iidamus.Moreover,this claim of breach of fiduciary duty by the judge or it's Court
   :lerk(s),extends beyond misrepresentation,common-law fraud,fraud,conversion,theft
   ~rnong other related claims that led to Relator's fal~e arrest,and unlawful impri-
   sonment.This plain error of law on it's own in contrary too well established law,
   as cied on authority above,while enforced under the Civil Rights Act of l87l,as-
   amended,once it has been discovered that [yuor]a prisoner has been falsely im~ri­
   soned by private s~lec.ted prosecutors or persons acting under the color of Stat0
   law,and that instrument of ~olor of State law has deprived thi[ J Relator-Person
  1f interest of his absolute Rights guaranteed by both TPxas Constitution~l ['~ovis­
   i u rr:..; '-' n d [\::dec a l _La \·is - \.1 i t h i n t i1 i s l< e l a to r ' s mandamus b ci e f ted p e t i t i on i1 e r e i n , as
  tis Application continues to go forward,and is supported by trial Court records un
  der causes~697896,724327 to 72433J,substantive and related documents on these --
                                                                 7.mandamu.
          breach of Frank Al"Ycftfe:.Z.'s fid·uciar-y duty,tr-ust,and contr-act,he SUJ.t;)r-es.sed
  ~ll      alibi tan~ible out-of-State-documentation that dat,as retained Counsel and
    did not secure an open-Court preliminar-y hear-ing.See Vol.IV.pg,l75-l76;L.7-8;l?
    13;& .pg,l77-78:vol;tri.20,supr-a;ll,L.lS-19;vol.M.N.T.,p.l0-l2;15-19;vol.l;!?.000
     "only one char-ge/fraudulent char-ge,cause#697896-4/23/1996-se trial record from a
       date 3/29/1996,When Alvare'i!~oW/J Agreed setting was exten~ed to 5/3/1996-And on-
       this said date, that Agreed ~etting was not actually pr6perly filed for such hea
  'ring with five live witnesses in closed-Court[vol.#000006-still one cause#69789E
     supposely in the l80th District Court,but in front of D.M.Stricklin,Lanch Long,&
     sitting in the outer-benches,One Complainan~ or witness,with her[L.M.]parents .. ·
     Never asked to testify,nor make her accusations ~ainst five alibi witnesses and
     their out of State documentation ... "Iconicly,causes#721637 & 721638 were handed-
     to Ms.Stricklin,that[5/3/96]jay,but don't appear in trial court re~ords untill E
     2~/l996.See Vol.l[index],p.#OJ0008(a8 ·exbits·3~A~l-B,3-C-by Estrn~a),And if one
     looks at thelower-left-harid-corner,where it says:"Approved by the Court"-that un
     ecipherable signature,with an unidentifiable name[SCRIBBLED image],it is not M~E
     Stricklin's affixed signature1as in Vl832 P0289-The secound                                                                        hearing held withe
     nny ~libi Yitn2sses,and without either JOE GARCIA ES~RADA,nor Joe salinas Estra~
     Junior,your Relator .•. In a habeas corpus prnceedjng,on 5/3/l996;but ~vRn wrose,
     that pharttom Court's proceeding was held under a substitution cause#7211091for -
     ca.use#69789n-the extradition cause of Strickllirt's i s - - suppressed undqally convicted of crime~j -:::>r off,=nse~3 against f~ctiti.Otl3 person~>.
     A:3 ini:his c::J.s•2 a:·. bar,Lanch Long in his per::;on:;tl,indiv.;_dual and offi·:::ial crtpaci.t
     us ~d h L1 mG n u fa c t u r e d f c a u j u l en t c a '..1 s -e .i n :H c t 1n en t r # 6 ·~) 7 a 9 6 ] t o s u ~-' p o r t h is I t l 1 e i r
     exercise of in per~on~m and Bubjsct-m~tter j11ri3diction in thefic] forum und~r -
     aGSUJied Taxas statutes ... When no-sue~ r-eference existed on the fa~e of the[ir]vc
     :i.rt.-Jictmt~i\t.S issued unc:Jer b.l\tation,CalJSe#697896, 724327 thur 724333 · .. 'J:'h'::i32 L;r::l_i}v,
      ful trial Court's and judge's actio~s are right-out derivative of transfering th
  [s] Pris0ner from Wisconsin State to Texas State without proper and legal A11thori
      ,as those Couct's/judge's Officials,and extradition Core bodihunters had and ~ti
 have no bases of SL'b~ect-matter jurisdiction~and thus,J;d ;J,::xrc.L[__:.f under any authc
ize~ statutory law,muchless Constitutional laws 911ar~nteed to all Penple of the U~
  ted st~tes of America.Which extends to Aliens as well.See_Barden v.Keohane,92l F2
 476-77,n,l13d Cir.l990) ,in pertjoent point:"
            IIt L a n .S f e r r i n (j- 0 t" i E' Q n e r • \ol .i. t h 0 lJ t ..r) r 0 ()- e r [ n 0 r l e q a l ! ] a lJ t h 0 r i Z C t i 0 n d i d n Q ':
                                       '-                                                         ./

              divest Couct of Appeals of subject-watter jucisdictjon over Appeal from
              denicll of habeas l?eti.tion':Id:Cf~U.S.ex rel.Mcinery v.Shelly~702 F.2d 101,
-102(7th Cir..l982)(1,)~r curinm)(samp);(tran.sferr:-in~! prisoner out of Stnte \vithout-
 ~o0rt Or-de~ [void Order is equal to the same]did not divest Court of jurisdictio•
 n 1/ 2 r h a b f' Ft s ~ p t:' e F; l ) ' rev I d ~) n 0 t h p r C! t: 0 II n d s 8 13 r . 2 j
                                                                                      I                           14 9 ( C) t h c i r . rw 7 ) ; fi am mer v • f>l E
  chul!l,f.cq F,2::1 958,':!6.l(l0rh Cir .. lC)8?.)(s.:Jmel_:._Goodman v.Keohane,()63 r'.2c-J JCLl4,.1047(1
  th JC)8~) .Hence, this Petitionec 1s filed petition for a Writ of habeas Cor~us wa~ -
  rrorPrly and leg3lly filed in the United States District Court of the Cas~e~n Di~
  t:.·i::t of \·Jiscon:c;in,rhlwauke::e ::Jivisin•.1,u·1clf this l?cison.:-;c,anj I.Jh:J a.ls':J C:tJ:Itin~l·~·' ::C) t:Je:~lllit In•)re ph)_'·::;-:::ia.l and n•:-:rtt     towards this Petiti~ner,by ignoring intter-pcison informal resolutions sought
a.gain~t.   prison gaurd.s :>h·:>t-call.ers,and mailro~m th2ives stealin3 his CJ.,=gai) L=93.l
'?:~il go:l.ng out) 1r:l.s well .=J.s coimi.ri•J in that Mark Wayne Michael Unitj'on daily b.3s-
ls,and th~t is not l.LmiterJ to TDCJ's L1mate Tru::;t Funcl Account d·=pari~ment!s Tel-
lers ~ntentionally permitting phan~~om Courta and their ghost .judges to steal $S
44.80 from.Petiti.on8r's account urtder#00835524 .•• i.e.,Case#l4-CV-00631-USDC-E~D.
Wis.Milwuakee div.sup~a--Related isAues Civil Action ~1:10-~v-332-A USDC.NDiex.-
FWD;Case#J:06·-~v-2041-B(BH}-USDC.ND.Tex.DD;                                  02:H:04-cv-00687-USCD.Tex.CCD;4:12~c
67 2-A { BJ) -USDCD. 'f~x. FWD; 4: 12-cv_-6 7 2 7 A-I?_J {same ., f C= n de r s 'J f Pet i t ion e r ' s a l
 s0lute Ri]hts.However,those impllc~t~d in all said cases ar2 not expoGed by the
 Fe de r:a 1 Court '13 interim or pu hl i c se rvan ': c 1 er-k'3, as they u nl aH fully cdlab 2 r.:;. te
 with ea=h other to hermetically seal[ed]the[ir]Courtroom doors agai!1st thi.s P8t
 tion,"?c, o 11 a b 1 e , u n l a wf u 1 s e i z u r e of his l e g a 1 P r J per t y • " bl o t or
 b u t for the t h i r d t i m~ wi t h i n an E i g h t h ( 8 ) years span ~ •. Las t on 9/ 2 2 I l 0 2 4 • f-'J hen t
 is Petitioner discoverd that his legal mail-ll.07,Forms for A Writ of Habeas cc
 rpus never made to the State of Texas Court house in Houston.Yet,~ee Grieivancet
2014?.01243-"Acknowledging that Relator was not denied notary public service on 8;
 1512015-That unsworn declaration notice of service was for Estarada's post-convi
 ction(s) relief sought,but said legal mailed materials were cons:)red to deprive[
 Him of his liberty interst,and legal property,that w~uld support his Actual and
 factual innocence,not merely legally innoncent~Id.(recent new grievances filed c
 assauJ}-s,physcal & mental injuries pending,'if not suppressed.as before?")#
 Hence,Correctional Institu1:ional Division wardens and executive director,are joi
 tly responsible for unlawfully holding Your Relator without legal                                                 and valid aut
 hority,and they a.s a whole have taken part in proceeding to act and assist in sa
 conspiracy of Silence to conceal Relator's unlawful confin,)p/edf to prevent coll::
 teral damages beiny brought against Debbie Mant>oth Stricklin,Lanch Long,et al.)
   Brad Livingston,et al.,as all proeperty and liberty interest removed or taken~
 as always was,in violation of commerce,an~ the laws of the Land,otherwisse convc
 r !::. c c1 , :.:: o l c c:J / or an cJ · :; 2 i zed by sa i d Res pone c1 en t ( s ) IDE· fend an t ( s ) and o the r !! a t· t: :i. e s ( i.
 collusion therew:i.th,to aid and abet the trial Court's officers im~licate~ as ~;c
 i~s in the commission of manufacturing and Eabricatin~ tr;u~ulent indictments to
 falsely imprison this Relator e.y. ,Hamilton v.McCotter,l72 P.2d 17l,l83-l84,n.l5
 22,23(5tll C.ir.l985)(cases c.iecl !~herein).
 The Trial Court's judge cleviat2j from her Role of the Public Courth~~se anJ coin-
 mitted fraud-upon-the~courts in the su~er.ior l~v~l,and not in accord:i.ns to the [
 undation of lal.;,commerce.:v.;/llc..h.5o:.J/'th'..:0tj1 thr: lvhol,, lc':)a.:_ 2ystE.rn ron~ist of Tellin 0
 the Truth, the whole Tcuth,and Noting but the Tcuth ... Therefore,undP.r such tcauclu
 lent indictments, there can not lJossibl.y be dny lcle:nn expr~S;:-ipd ·fruth.
                                                                           9 .mercy.
            by-way of testimonv Jeposition,and/or affidAvit of TruthlSJ··. ~~~ULU wac
   ma~e        ot Jates 5/3/1996,when and wher~ in the trial Court three alleged complai-
      n~nts or Plaintiff,with Lanch Long, [DA -Chief] appeared in frnnt of judge Strick·
      lin,aa well as JOE GARCIA ESRADA[OR Relate~ if defendant ?],and Frank Alveraz,hi:
      adversary inbreach of his fia0ciary duty . . . . Alveraz intention~lly failed to shO\J
      every piece of nlibi documentation-of out-of state and to call for                                                            Judicial not-
      i~e upon of the fal3e name,false cl.3im(s) against [any]Estrada,and release unto ·
   him/them immediately,the order of the Cou!:'r/ju0fe's,because n·-:> One came forth to
      legally charge this Relator ••. Thus,not one State officer/Plaintiff were acting-
      under the major premise of a legislative venue-The judge and Prosecutor must, •but
      did not,have delegation of Orders that would have gave them any sort of au:horit:
       to conduct such lawl.ess hearings anj trial.Irregardless that every honorable jud·
      gc: is required to require those who appear before him/her to be sworn to Tell th«
      Truth,and is compelled by the higher principles of hi~/her profession To Protect
      Truth and do nothing to TAMPER with that Truth,either directly or indi~ectly,eit·
      her in person or by proxy,or by subordination of an[y]Affaints/Agents o~ other -
       private and or individu.:il. persons."No judge can inter-fer with,tamper with,or in·
       anv way modify teo;t imony w i tho«1t dis in teg r 't t ing the Truth-seeking process in his.
       her sacred profession,o:herwise,as it is,destroying the fabric of his/her-Own Oc
       cupation.''As We can see by the extradition fraudulent and forged papers,Strickli
       could or WO•.lld not ext-rjcate f'\er self from such erroneous criminal .indictment un
       der cause#697896,                        s~e proceeded against procedure protocols of laws implemente
       fnr the Citizens protection against tyt"Lannainism.Stricklin                                                         acted and petforme
       against Commercial service~of process,under legal due proce~s of l.iw.In otherwo-
       rds,this intentional wrongful tort waa continued by J11dge Stricklin,and her judi
       cial abuse of power/authority,is the c3use of action sub judice,b~t~ause this sai
       damage of false imprisonment belongs to her Own personal liabilty.See Kubash v.-
       City of Houston,2 3.W.3d 463,469(TaY.~pp.[lst Dist.]l99S,no pet.denied);City of
       Houston v.Swindall,413,417-l8,n.7(Tex.App.]lst. Dist.]l998,no pet) ;Brunlt v.West,
       892 s.W.2d 56,66fTex.App.-Houston [lst Dist.]l994,Writ denied);C{.Ex parte McCai
       67 S.W.3d 204,210,fn.2,7,& l5(Tex.Cr.App.2002);Cf.US.V.Key,205 F.3d 773,774,n.4;
       (5th Cir.2004);&~Harrison v.McBride,428 F.3d 652,668-70(7th Cir.2005)(legal due
       process violate~ when judge would not recuse himself)(Estradada's plea for Stric
   lin to recuse is in the ~ranscripts,among other motions for recusal and quash i~c
   ictments/oc frauduie:1t instruments).Which inclw'les the Harris County Sheriff's dE
   partment's breach of fiduciary obligation and dutDto not acknowledge there was/i
   no warrant for arrest for Relator when he arrived at the County jail on 3/19/199(
   at 11.35 p.m •.• Instead of releasing Relator,the Sneriffs pror:eeded to file false
   charge,;,and from there on a certain sheriff scienter(s) ,dictated Relato1.'s false
       imprisonment in their/his/her oPrsonal,private,individual and Official Capcity(:
   a!ioJ thus,insult to injury d.erived from the Sheriff's Depactment due                                                           too their cl«
   relicition of dutv,defalcation,Embezzement of Public Funds.Because they collecte«
   Federal Grants to L~lsely impri~c;on/house this Relator- for 22-months, beft)re he wa.
   s o l e d t o T DC J 1 s i n «l u Sir y o f i n 11 a t e s . I n fa c t 1 by us i n g cause ~ 7 2 ll 0 9 , to :3 up p res s C u a.
    1597896,was to ~ersonalVedit and censor original Court's documents,and refuse to
   perfo.-:-•n it's la\.Jful duty under his/her/their sworn Oath of Office.These docu11ent
   are available to this Wisconsin Federal Court Judge,through the ~rial Court's Cl
   rk's reco.-:-ds for causes#697896,721637-8,721109,724327 ~o 724333[ judicial notice
o1 upon .~wl:_        Easte~n District of ~is~onsin,Milwaukee Division,wher~ he was initia~lY.-.
 arrested,di!atainad and restrained of his libert,by the M1lwaukee County s ]all
 of th~ Sherriff's Office •..• Thes~ are issues not told by Lynn Adelman,nor Jon W
 ~Qnfiliop~,the District Courthouse                               Chief Clerk,nor told by a Jane/john doe un-
 initials "(jcl)" (if J.Lyday,def.Juty clerk),and Wh·') acted illegally and unlawful
 as a ~arty requesting to remove case#l4-cv-0063l from th6 Courthouse located at
 362 u.S.CotJrthouse,517 E.Wisconsin Avenue,Milwaukee,WT 51702 to some unknown E~·
 stern District of Texas 3elected forum.i.e.,Civil Docket Text(in~enal Use on}.y:
 exf.lr23Sed rather than docket entrv sheet!),#lO is misleading,because an assum~d
  iudg,Lynn Adelman did not sign any order to transfer said caae,and did not appei
 nor signed his john doe at Milwaukee,Wis:lnsin[Divisionl,nor was su~h misleading-
 Text'a state~ent,enteced u~~n s~:id Court's dock2t.In fact,~here is no name and -
 adJress of the Court from whi.ch this aai:l case is re;:10ved ? •• Wro.::;e yet,the thir<
  party Remover pr:nided c=t foot-not.e to exf)ress i:hat [t]his Plaintiff[Relator]has
 f,)rovided his Texas Deoartment of Crimirtal(s) Justice inm~te Nu~~er,Which is 835!
  24[actually-00835624]-Based on that Number,TDCJ identifies Plaintiff as JOE GAR
  CIA ESTRADA.See http://offender[ I,JSE,Jr did not offende anybody l] .tdcJ.Rtate.
tx.ua/Offen1erSearch/offende~Detail.action?sid=02814639(last visit Augu3t 14,201<
 Ti1~s,these said ResJonjent(s) are acting under Federal Law of Government or PedE
  ;:-al A·~~::o•.:-(s)un·:'ler color of I"ederal law,and without prior notice to removc:~l f~)r c
 opportunity to contest,and rebut suchgross inconvenience to thjs Partty/Relato~.
  alibi,family witnesses,Milawaukee WI,Court Officers of interest,Sheriff's Offic·
  ers of pertinent interest.,for takin9 action during th.-: illegal. arrest,detention-
  for 57-days before force~ to be taken i~to Extradition Core's Bodihunters/agentf
  Custody,handcuffed,and legs-chained,while being transported in a small-Van from
  the Milwaukee County jail to Harris Courtty Jail of Texas ... How~ver,this Relator
  and his Wife,and now adult Children ace the only pa~ties affected by such Milwut
  kee Police/Sheriff's reckless indifference for ;:-espo~ding to Lanch Long's and -
 Johnny B.Holmes,Jr's Eraulent indictment,under cause#697896(& r~lated void ci1ar·-
  ges i~ any ~t that time),and not Commercial Lien(s) as would have been a val.id 6
  legal Authocized True Bill(s) oE indictment[in-Commerce publicly declared.Said
  fra:.Jdulf.:!nt indictm2nt dr:oes not e'Jen conw a.s d legal Normal True Bill(s) in comme
  rce,Henc8,those Milwaukse Wisconsin Police Officials[john/jane Does)are jpintly
  rep on 3 i b l e for respond i n__g wi t h t he i r 0 ~.om reck l e s :3 _i r r.: ."3 pons i b i 1 i t y t o not h a.._, e -
 ques~ion~d the authenticity of such fraudulent State of-Lanch Long's instrumente
  of color,and t~2refore,these Relator's asser:_ions do arise under FedGral Law[vic
  lal~ions] ;said Respo.r:dent.s breach2·J thc~ir diJJ:ies ::o d·::tect the fraudulents depri\i
  e~ Long and Holmes and Stricklin,and now,Eddie D.Baker of pe~sonal and subject-n
  t~er JUrisdiction,and w~s not availdble under 3ny-situation-sJeciEic F~deral .3ts
  ut2;and a:,; it is,that. their puta':ive R-:spondent(s) contacts[& C•)ntra:~ts] ,.,;_th i·.h
  is Nation as awhole and should hereby suffice to satisfy the Applicable Constitc
  ion requirements ... and that a~ illustrated above,on how Relator is d1~nied and d~
  r i '1 e d o E his d c:t y- i n-Co u r t in the St-. ate -:::> £ Texas ( n ·') t a r e :3 ide n t an s ~Yn e void 2 o u 1
  dat~s of false accusations] ,he h~rein c2rtifys und~r penalty of per]ury,ar\d tao
 Tell the Truth ur1der God,these Tor-i: Claim(s) was subuitte.J under T·i.tlf? 28 U.S.C.
  2 6 7 9 ( -:> ) ( l ) ·: Fi\ CP ) , a n d was f o r t h e p u :::-pose o t sa i d U . S . Di s t- r i c t ' t> co u 1.· t ' s j u •'l':J e / -
 .Chjef Cle,·k L1 imph:ment Title 42 us~§l~185(1) &(2) & (l);l936,et seq;Ch.2l:no::·-::
  69,and which calls (or implement-.ina a ~omuan~on statue,~ 1983:~o~e 39.As these i
 sues decived ~~om such ab initio damaqes for Breach of Relator's Rights guarant-
  eed [und·2r C.U.S.A.F.].for or of sCJb]ecti•1j of [t]his Relator Citizen][in i:he pCi
  rty of the U.S.A.l deprivation aE his Rights.of the Privile~es,anrl im~unities,un
 deY t-he SECURTT'{ ny THF. United Sl:.c1tes Co'lstitution/Contr.ict,a'ld of t.te la\.;s f·JC
 such breaching as Ci t i_ zen ( s ) IN T rl S P a.·~ i~ y ( s ) a " S t a t e 0 f f i c i .:11 sIRes tJ on den t s 1- h a ~:
  nave bee~ and are 1.iabl? for these s~~d injuries of this Relator Citizen of ~is­
  consin State,and now ~he p3rty of interest i1 this Tort suit sought with his E~L
  ity,or in a:1y othr~:~ proce,,:Jing :~hat may he prolx':~ and le_;al for· Relator's p~)titi
  ">)r re.::Jt:ess Cl:J:lirut the 'J2'·'ENDii,JG Responcl~nt(s)in thc.~it: Official,pr?rsonal,ii\Clivi
 dual capacity(s) a."3 :1 party t,J this lawsuit(s) ... S.:>e als·.J Ch.2l s notes 39,3~3.3,                      1


§l343,of 4? US.i\,(1) tc; ~J) . . . TrH:se at·e ju3t a C•:''·/ exclusive ::-:medilf? fc
~he RELATOR'S                   same ~ubjcct-rnatter presented below in the U.S.District Court for
he Eastern District of Wisconsin,bJt for the abuse of posi~ion,~ower,authoritj,or
clis:::t·ection,s3.:CI 01i.hJ ..:ukee :Jivis:)n's Jud::~e,Clerk,er al,refuse-cJ 3'1ci fail to ~-»::ri:-
    ?:Cift h:::-,-/hi.s/thei·~- rninisteri'll clut:.ie:.; :-:np)_oyeed by Federal                       ld\.J,and f,n- .such ot.iH
                                                                  ll.   '11'=> ,-
                                                                        l   · - .L.   c~-,
                                                                                         v •
   reaons so inch cct.ted ln this Relator • s pleadings. Where tore prem1se~ ~,;uwauoc:.t.. ~..}
   an.'.l that this sai:d Cbur't''s· feo.~ral" judge.(s) ·&.-?!:ermine that "it has been juat'ly
   thouuhf that these said-subject~matters at bdr are of such imp2ortant to deter~­
    ine from its legal sources it's authority derives from Title 28 u.s.c.§l65l(a),''i
    this S~venfh Circuit Court of A~peals ~an~t lie under §§ 1291 & l292,as Courts us
    their power to .Jssue such Court's an::l it's Judge' (s) jurisdi:::tion ov•;r the .·3ub)ec
   matter at b~r,as it r2(ains o~iginal ju~isdictio11 over the merits of Relator's -
   motion to Sat-Aside and vacate j1.1dge Lynn Adelman's ::1lleged O~DER to Tr·ansfer nis
   Action to so~e Court for the U.S.Distcict Court t:1 the Eastern Distri~t of Texas,
   and recall to reinstate a,d reopen Relator's original Civil Rights A~tion,as a to
   rt Action inte~twined for the purpose of treating Relator's clai•n(s) as a Petitio
   for a writ of habeas corpus,because complaints involve-d t~e validity of his ulaw
    ful i~posed convi:i:ions and sentences-and-are n~cessarily at issue.In re Sapp,llS
   F.ld 460,462(6th Cir.)(citation omitt.~d,but .c~ame),cert.denied:
     ''A Pudent Man/~oman foreseeth the evil.and Hideth him[her]self;but the Simple -
   Pass on,and are punished"Proverbs 22.3 ••. "The true Danger is When Liberty is Nib-
   bled away,for expedience and by parts.The ony thing Necessary for the Triumph of-
   Evil is for good-m·?n/women to do nothing ~Edmund Burke ... "Our Government is the Pc
    tent,the Omniora~ent Teacher,fcr good or for ill.It Teaches the whole People by -
   ~x~mple.Crime~is the Contagious,tf the governement be~cmes a lawbraker,it breeda-
   Ccntempt for the law;it invites every Man[& Woman]to become a law unto him/her-B~
   Louis-D.Brandeis,Supreme-Court-Justice ... "A REPUBLIC":"It is not the function of
   Ou~ government to keep the Citizen from falling into error.It is the function of-
   Citizen to keep the Government from falling into error.American Communications A~
    sociation.v.Douds,339 U.S.382,442;Cf.Calder v.Bull,3 u.s.(Dallas)386,at 390(1798.
   Relator is falselely imprisoned where he faces difficulties due to his incarcera1
    ion by Texas citizens as Repcesentative(s) and in their private,Official Title Ci
   pacities that donot acknowledege their unlawful conduct,and both federal and Sta·
    forums are selected by TD~J's mailroom Fraudfeasors wire and mail fraudulent dev·
    ises to deny Relator access to the Courts,and thus,Brad Livingston through his -
   Contracting senior Warden( Eddie D.Baker,successor of 12 others],uphold the frau·
    ulent[l72 F.2d 183-184] Contracts/indictments to suppress and hide the[ir] trial
  Court's judge's imposed unlawful imprisonment,and how the said unlawful convicti<
-s were obtained-in-violation of Relator's Constitutional Rights.Inwhic,the reali1
   in truth,does no longer,as it never did,empowered the trial Court and judge to ir
   pose such illegal set of sentences.But that both State Officials of Court and TD<
  J's Ostructionist are the resultant of a collusive criminal suit arran~ed betwee 1
   them.Thus,these said rogue prison administrative body members are not committed ·
  Texas Legislative- and executive· ~racnches,but rather thei~ own agenda in securi:
   their moneta~v gains for safekeeping your Relator out of the legal Courthouse                 o
  ~merica.Even prospective relief against TDC~'s Oppressors may render moot [tlhis
  an Interstate Transfer to a Federal Prison,because there will be no chance of hi
  returnina to State prison, 'if this honorable Circuit Court's justices would gran
Relator's writ of Mandamus in and on [t]his proceedings[sic1~Jagainst judge Lynn
  Adelman,and or Jon W.Sanfilippo and J.Lyday,deputies under Court Title,et al,fo
  abuse of Authority,power or acting in Usupation of authority by closing the door
  to his,he~,their Cou~thouse and depriving Relator his right to petition the said
 .Court and its Judge(s) for redress of his Tort Claims,intertwine with Civil Righ
  and human rights violations,against him,your Relator sub judice;and hence,grant
  his writ allowing for t~ansfer of vunue to prevent further due process of law de
  ays and comp~l all Repondents to show cause or legal cause of criminal claims le
  ied against Relator,if any,and why your Relator should not be discharged from                  -
    such unlawful confinement,due to said deprivation of riyth3 under judge Adelman
  or said Clerk(s),as dfinded under Tile 18 u:s.c.,§ 24l,et seq & § 242 et seq,reg
 arding case»2:14-CV-0063l-LA,incorporated by ~eference herein as i.~ set out enti
  ly hereintoo and on the basis of the existing record,and on further basis of tes
 Inony,evidence anticipated to be adduced on an ~videntiary hearing when this or t
 ese said Courts and judges take Venue-jurisdiction over all these submitted docL
 ents or and pertinent documentation to this said case sub judice,in connection ~
  th this Relator's ~~ant of a (·Jcit of mandamus,pursuant to Rule 21(a)(1),(2)(A),(.i
  (ii),(iii),(i~), (C', (b)(2) ,(4),(6) ,(7) ,(c) of the Federal Rules of Civil ProcedL
Also e.g. ,U.S.V.McGee,981 F.2d 271,272-73(7th Cir.l992t;u.s.V.Prows,~48 F. 3d 122:
                                                  1 2 .mercy.
      l227-l228(10th Cir.2006)(same);Cf.McGee,supr~,at 272-73,abrogated by Johnson,~
    ·u.s •• ,529 u.S.694(2000);Cf.In re Volkswagen of Am.,Inc,545 F.3d 304,318-l9(5t~
      Cir.2008)(en bane) ,"writ granted allowing for transfer of Venue when district-
 Court/ j udg.e abused its d i scr'e t ion and right to m:1ndamus was clear and und i sputa t
 in re~using to prosecute Relator's Tort claims''.Ibid;Title 18 U.S.C.§3145(6) ,bee
 ause the Circuit and U.S.District Courts and their judges retained or retain ori
 inal jurisdiction over their petitioning Relator,as a Wisconsin Citizen and over
 merits of Relator's Motion or Notice To Include and Ag~ment the Record for Motic
 To Set-aside Judge Adelman's Order,to-Not-Vacate State Custody Order(s)/judgment
 aqainst your Relator,for "FRAUD-UPON-THE-Courts.But that the lower Court was not
 divested of subject-matter and party jurisdiction,in resolvtiqn of pertinent po~
 decisions upon Plaintiff's[Relator's]                                 Pris6ner's Complaint against-All Defendar
-s/Respondent(s),Affidavit Of Truth by Joe Salinas Estrada Junior-Relator,Statem-
 ent of Facts and Conclusions of laws PY"c..?oSQ...ol /                               submitted;even unreasonably,and
unconstitutionally,terminating Relator's t:ase,after Judge Adelman s~ned for (t]-
 his Case and ORDE~ED Relator to pay his initial filing fee or part1al filin~fee
 to cure the deficiencies.In which,were paid to a sum of $26.67\(twenty percent.:)'
 $ll3.33,decided upon motion for leave to procAed in forma pauperis by Estrada 01
 6/23/2014-docket Text #6) ... See D.T.#8 & #10-both Orders of Judge Adelman on 6/:
 and 8/l5/2014,granting motions to proc~ed upon ~~Merits                                                of this Relator's plea•
 ed Tort,Civil and Constitutional. Claims levied aqainst mentioned Respondents re;
 ponsible for Relator's false imprisonment and tortures he was and continue to b·
 subjected to while he seeks Sanctuary ofcthe bar;and Relator removed from the S
 ate Of Texas,from the Texas Department of Criminal Justice or Eddie D.Baker,et ,
 and Brad Livinston nnd all Respondentp of interest who hold your Relator agains
 his will,and unlawfully - by such joinder of misprison of felony offenses by pr
 vate,individuals actin9 under color of state law,and now federal law.For the il
 gotten and wrong procedures applied by both judge Adelman and his Clerks who ar
 also su•bjecting Relator to the -:leprivation of rights under the color of the[ir]
 Law(s) . . . "Even though this Case sub judice has nothing to do with the geography
 of the United States of America"- - "When the question case is where jurisdicti
 is invoked based on .nation-wide servi e of process'' ... "because the Fifth Amendm
 nt of the u.s.constitution requires the Plaintiff's choice of forum to be fair
 reasonable to the defendant~ .. In other words,the Fifth Amendment- "Protects in
 vidual Litigants against the burdens of litigation in an UNDULY INCONVENIENT FO
 um~e.g.,Republic of Panama v.BCCI Holdinqs,ll9 F.3d 935,948(llth Cir.l997) ;Cf.
 Peavy v.BellSouth Medical Association Plan,205 F.3d l206,at l212(10th Cir.2000)
     (emphasis added insupport)
Relevant factors presented as issues:
 Fraudulent joinder in post-removal joinder of a diverse or and non-diverse Resp
 njent(s) & Paintiff[Relator]of interest were never opposed by State Prison or &
 TDCJ's Officials,so no objection to personal[& subject-maatter]jurisdiction in
 id lower Co .._rt_f';.L was waivc·:LSince Defendant(s)/Respondent(s) was served process
 ed of service(as certified by Relator) .Although Judge Adelman,et al,improperly,
 not unlawfully,Order~d Relator~s action to· be transferred to the U.S.District C
 urt for the Eastern District to Texas,he never provided any opportunity for hirr
 to time object,as a matter of law.On 8/15/2014 and,on 8/18/2014,John/jane doe-
  (j:l) terminated case#2:14-cv-0063l-LA .. This inspite of that Chief Judge Willia
 c.Griesbach took this Case sub judice and assigned it to William E.Duffin,u.s.~
 gistrate judge,prio~ to 6/2/2014[D.T.#4] ,but Relator declined an Articl~ II,ju~
 g e ' s j u r i ,, cl i c t i on . Re spec t f u ll y . . . a n d r e t u c n e cl the l"l a g i s t r a t e Co .1 sen t f o c m a s e r
 orsecl and signed pcior to 6/23/2014[D.T.t5) .However,nj asseition in any kind of
 responsive pleading(originarily,the answer) ,nor in any motion sua sponte,as if
 would have been u n d ·~ ;: Fed . R . C i v . P . l 2 ( b ) ( 2 ) ; 0 r ( b ) ( l ) 1 to have d ism i sse d i t or t t
 ansfer said Case for want of personal and or subJe•:t-matter ]urisdiction.Even t
 9ugh statutor-y law and jurisdiction was applied for Nation Wide[ Tercitorial]Se
 vice of f)t·ocess to r'ederal Court's of ~liisconsin 1 pursuant too 12(b) (6) & (7) .ThE
 U.S.District ]Urlge~Adelman~et al1ab~sed his 1 their authority(s) when he 1 o~ they.
 a whole refu3ed to have JOind the non-diver-se defendant(s)/Resoonrientfs) .~nd tf
 said lower Court's Jurisdiction'~ invocation~pucsuant t~o Suppiementai i~risdi1
  i on ' P fa n de a n d s e c t i on l 3 6 7 : T h e Ca s e f or a S y nll-J a t he 1:: i c 'I' e x t u a 1 i s n111 4 8 U . p a . L . f         Title 28 u.s.c .. § 1367,74 Ind.L.Rev.l97(1998).Hence,the abuse of authority
 to ·close bhe Courthous~ doors on Relator was to further d{scard the notion                                                                         that
 Each Individual is a State,a condition of STATE,together every-One,as a condition
 of Commercial Contracting business •.. Thereby,this legal matter came before the lo
 er Court on Plaintiff's ~etition and it was paid of fee,$26.75,recceipt#MK4689-04
 638l,and thus,joinder t~ enter in to Contract is established with that United Sta
 tes District Courthouse of the Eastern District of Wisconsin,Milwuakee Wisconsin
 Division ,because these set of unprecedented--- t1rcumstances go b~yond Relator mE
  eting the Cuase,pre]udice and miscarriage of justice exceptions,that Relator has-
 over come under factual,actual and legal innocence exc~ption that dictate the ver~
 nature of his claims that render his case(s) exempt from the State of Texas and il
 CRiminal or civil Attorney(s).jurisdiction(s)under their systematic~Fraud of the[:
 trial Court-Corporation."But their,~nch Long,et al,and Eddie D.Baker have establ:
 shed an independent and effective censorship of Relator's legal materials to su~p­
 ress that Trial Court's practice of manufacturing,and fabricating fraudulent indic
 tm~nts or Contracts,as documented fraudulent instruments with the usage of fictior
 or fictitious-language that shows their intent[writer's/drafter's] is,as was,to dE
 fraud the person he,she,they are/were contracting with or as·--- this case s~b juc
 ice,subjecting Relator to constructive fraud to obtain his[mineJperson with in thE
 ir jurisdiction.Thus,the State of Texas is not a party to this want of prosecutior
because the People of the State of Texas did not unlawfully mis                                                                         their intent
 to defraud the Federal Government,the Milwaukee Police Department,States ~hat werE
 crossed,and their Governmental departments,but it was John B.Holmes,Jr,Lanch Long,
 and Debbie Mantooth Stricklin who,as a unit,transmitted said fraudulent informat-
 ~on to Order a baseless and unfounded warrant for an alleged fugitive's arrest an<
 then hold him for 57-days,and l:~ansferred him in violation of Interstate Correcti<
 -s Compact[agreements].i.e.,Texas Governemt Code,§ 493~001 et seq;article 51.13,§·
 2,3,4,5,6,7-27;51.14,Article I .to IX(a) to (f);42.17 ,et seq;42.19,Article I to X·
 (b) of the Texas Code of CriminaL Procedure.See also Soures v.Norris,782 F.2d 106.
 l07(8th Cir.l986)(per curiam)("Apponintment of[non-breacher]Counsel appropriate-
  when § 1983claim that prisoner transferred in violation of Interstate Correction
  Compact;and as in this case at bar,not f~ivious or malicious,evidence by claims :
 civil case#02:H:04-cv-00687-USDC.SDTex.VD;02:H:04-cv-03723-USDC.SDTex.(Servied un·
 till sabotaged by TDCJ's mailroom proxies] ,and hy original duplicated indictment <
  fraudulent indictment,then refraudulent indictments) ;Cf.muniz v.Sabol,527 F.3d 2 1
  34-35(lst Cir.2008),as in this case at bar~Relator's ch~llenges of denials of in
  erstate Correction Compacr under a hardship implication,is intentionally delayed
 by prison Officials to transfer your Prjsoner[Relator] under applicable Federal li
  f~r relief of inhumane and unconstitutional conditions of [false]confinement''.Id
 Therefore,this ~resent proceedings involve not only Civil Riahts and human rights
  violations,but tort claims that pertain[edlpleading~ that the lower Court was to
  deal with as a result of said Continuing Federal law and Constitutional violatio;
  and proven substantial denial of varies Constitutional Rights violation with whi
 ch the Defendant(s)/Respondent(s) moral wrongs and unlawful actions committed ay.
  nst this Relator.Hence,cognizable Claims weie not duly considered when Debbie Ma.
  tooth Stricklin,et al,conducted her trial in chief upon misapplication of their
  lbw(s),statute(s),rules,codes,etc,even though she never acquired leyal,propec jU
 isdiction u~der [sic]their com~act treaties Certification reqirements fuc lm~letne.
 atiun of pr·ovisions Ul~dcc f:hc: baio Transfer 'l'ceal.:y Governeilll 1 S Act.~\iJ,inly oecaus~
  tlle::re 'lias never any coHnuiss::.on ofthe allese.:!i offense cctu;:;e#li'li7896 ?-nd on cc.t.::st::~'
 falsely ,,:~i.£~0-=':i un~'ier #'121537-·8, Relator ·.i.JoJ r.ot. t:)L·e.ser;t :cr; ::.:;e .3t..:.te u;:: '.i.'e,..;a.::;, not
  even urtdE-t· ll/'2llU0, for· deraandin~
  demand upon their fraudulent indictment(s) ,and misintormation,without its/tileiL·-
  affldavits of truth in-support of predetermined probable cause.Thus,these sa16. :I
  cume~taiion were from a state having no jurisdiction of the alleged and false ·•~
   l.les.ThereEore, judge Adelman,et al, as Responent \~ho i.ntentionally and kno\~in'.:J ,,_,
   {"" exception in retrospective position under the -
    Co Ill Ill e r c i a l Con t r a c t ) p e q) e t u a l - l''; x i s t en c e \v i t h S t u t e \'·! i s co n s i n !:' e d e c a l Co u r t. s ' a n c
  Relator's demand for a jury trial in a forum of fair ancl .i.mparial tcibunal.EsfJc-:c:
  allj since Relator's Case stated',by his init1a.l plead.i.ngs',.i.s not removable ,an\
  bhould not have been removed on the basis of jurisdiction conferred by §l332,of
                                                                   l4.mercy.
         Title 28 u.s.c1FOR THE PUrpose of§ l404taJ,ana r.nu::;,::;,,uu..Lu ....... ~ ~~-· ..··-··---
        ~ction     brought in the original correct Division in the interest pt equitable jus·
  tice,because of the evident leg~l due process of law violations by the prosec0t-
  ing team of Johnny B.Holmes Jr1et al1and their cover-upans manipulation of false
  compla1ning witnesses and their false teastimony or evidence used to secure an un·
  lawful convictiotl(s) and sentences.Therefore1Federal Courts do have b~oad powers
  under aforementioned statuto~y laws,and United States Constitutional laws too cor
  rect such n1aliclous prosecution and cruel ana unusual punishment of unalawfullf -
  incarcerating an innocent Man1as your Relator •.. In which1l?~ years of TDCJ's cetl-
  soring Relator's legal tnail1 and t.aking of his legal property( apart f:t·om ~hyscal a
  saults on him 1 stealing of his inmete's Trust Fund Account's savings1menatal pysch
   logical trauma inflicted1to shut him up1is of trail Court's records and TDCJ's fi
   ings of records by Relaior1warrants ~n unconditional release of him1as Plaintiff,
  and Relator ::;ub JUdice.Quimette v.Moranl942 F.2d lll3(lst Cir.l99l;Cf.Maleog y.Cc
  ok 1 490 U.S.4881493(1989)(since State/Prosecutors order ot detainer1custody requir
   e~ent sdtisfied ;without proper1legal authorizatio11 ot transferring prisoner out
      of state);Cf.~ustjces of Boston Mun.Court v.Lydon,466 u.S.294,300-Gl(l984)(same)
  Goodman v.Bertandl467 F.3d l02211031(7t.h Cir-2006):28 u.s.c.§ 22431§ 224l(c)(3)[-
   for the purpose of§ 2254(a)].Hence~Courts must decide state[if legality appli~s~
   or TDCJ's prisoner[Relator's] 's was ever legally beiore thr state ot Texas Court
   and JUdge's jurisdiction over the subject-maater1as law and justice requireld ...
   Forum Non Conenienss;aod Special Venue Provisions/statutes:
      For all the above illustrated by your Relator1this f·eaeral Court's judge's disc1
   ction Cdn vacte and set aside all Eight (8) counts ~f[f~aulent)indictments and-
nullify the said State's/Lanch Long's1et al,and Judge Stricklin's fraudulent Judg·
   men ts to this Relator's cov ic t ions upon said tort act ioo::; initiated below. o-i2d 77(:.
   ated as fashing habeas corpus relief,because validity of Plaintiff's[Relator's]-
   imposed unlawful criminal convictions necessarily are at issue-Presented sub jud
   ice.Gilmore y.Bertandl301 F.3d 5811.583(7th Cir.2002);Cf.Small v.Endicott,998 F.3
   411 1 41 ·; -18 (7th C i r . 1 9 9 3 ) ( c i at ion omit t c d ) •
The Supreme Court's justices have held that special venue pr6vision of the Federa
   Arbitration Actl9 u.s.c.§ 91is permissiVe rather than restrictive.That is1a mot-
   ion to confirm,vacate or modify an arbitration [award ]under the Arbitration Act
   ntay be brought either in Venue permitted under 9u.s.c.§ 91or in a Venue permitte
   under the general Venue statute128 u.s.c.§ l39l(a)(2)(in a diversity case & o r -
    ( b ) ( l ) - i r1 a !.:' e de r a l que.=; t ion ) & or ( a ) ( 3 ) & ( b ) ( 3 ') are fa 11- back provisions 1 una v
   alable under§ l391lb)(l) or (b)(2);but however1is available under the .=;pecidl V
   nue provision for suits brought the Securities Exchange Act of 1934,15 u.s.c.§ 7
   aa,the fall-back is unavailable-See FS Photo~Inc.v.PictureVisionllnc.,48 F.Supp.
   d 442(D.Del.l999);Cf.cortez Byrd Chips1Inc.v1Harbert C6nstruction Co.1120 S.Ct.J
   31(2000).The fraudulent indictments are sufficient showing of proof that access
      proof even aside from R..e.Ltr...for testimony,et al,and TDCJ's warden EBaker's1et al
   justification for unlawfully holding Yoc-l./" f:..7e_jiL/br incarcerated in the State of 1
   xas ... ITS not about an easier litigation to be hao,nor.should it be a better cor
   enience of Lanch Long and Eddie D.Baker,et al,because they are assuming to be ac
   ing ~nder color of state authority,in their official and personal and ind1vidua.
   capacities while conduct1ng their business to hold Relator illegally and unlawft
   ly against his will at the Mark Wayne Michael Prison Unit,iocated in Anderson C<
      nty of the State of Texas.,"but if forum non conveniens to the existance of re~
   evant factors show that Texas bias and none impartial Courts provide Relator an:
   kind of legal due process of law protections in Civil av-'il or habeas corpus suit:
   and thus,State Courts as well as Southern federal Courts decline to enforce the
   subst~htive laws of rules that would actually apply for curing substantive riyh
   violated under legal due process of law,rather mistreating [t]his diverse party
   State and Southern federal Courts indifferently,than diverse parties if Rsponde
    (s)/riefendnt(s) would be made to appear in this Wisconsin's lower fed~ral Court
      Instead,the sad reality those selected state and Southern District federal ~ou
-s and their selected judges have repeatedly fostered inequitable treatment of t
 [ir] law ... Relator's emphasis may be inartful in pleading his cause of action an
C   ,     ,'l   1 _  rJ\   ,.-...   ,,   r,
                                         rT   .-.   r""'   ;-   '') r'\   1   -,   •   1   1   '1   ,   l       _1   /"'           l                 •         L..

.s r 10 u .L u u e L "'± u "'± u • ;:, • :::; 1 ':J , :::; ~ u J .L .L o e c ct .L .L y cur 1:::; c r: u e u c: u ct u caL c 111 e r 1 L. .L ~ s s s c c· 1 !"1 sen L. L. 11 cttt
                                                                                                            0              0   1                1




   standards drafted by trained lawyers in the law,so as to rely onthe (act that t
   Case::! may indeed be a cliversity Case ~?,and"at 1~hat point does a mistake ceo.S~ b
 ing a mistakeerroneously in the criminal complaint's orgin,and become the setted
                                                                                         l 'i . mercy.
          l~w ?".W'nether inadverdently or intent~ona~,it W::J.s i~ Lynn Ac.tetman·s,ec elL_,
                                                                                                                                                 1
      dec1c1ed to make the same abuse of author1ty,1f not a m1stake,when he·::Jr.;;l2./~l¥
      Plaint:.iff's/Relator's notice to include and Agument the record for his motion -
   for Leaye to p~oceed in form~ pauperis(Oocket                                         #2),wlth his accom?ained cerified)
   prison account statement that was required of him,but then supposely ordered this
   Case sub judice trans fer red to some unknow11 'l'e xas Fed~~ral fo1.·um, "with OV-?'-u:/-./~-r::_
   UdJS to have had an opportunity to contest such rem·:Jval. and replec.-d in t:espond t~
   ~uch a severe disadvanataged,without defending his[Relacor's] action,~with the-
 ~ed~rcil intereat - in having Plaintiff urider any mentioDed or unmentioned statute
 providing for Nation Wide jur1sdict1on to these Federal Courts of interest,so as £
   them to provide process ot sefili(..t:!... to Responde:n{s)/de:tendant{sJ upon sufficient c
   ntacts with the Nation as a whoie:.Hence,statutory and Constitutional legal due f?L
   cess of law had,and has beeil violated by the Jud9e's [Adelm:in's]erroneous failure
   to adopt Relator's cause of action into the re~9iving Court's domain,and view tha
   t~e Constitutionality of the application of statutes do gra11t Nacionwide jurisdic
 ion to federal Courts/Judges,under such ci~cumstances described above .•. Whether or
 not the proposed forum puts Respondents/defendants at an equal disadvantage,in liL
 gating this subject-matter in that lower Court.Especially since this is not a £ede
 r a 1 or and .S t a t e quE: s t ion 0 f e ·J ide r: c e , but o f sub j e c t ·-mat c e r j u r i s d i c t i on . e . g • ~ co 1'
 ~..~918 S.W.2d 39,43,n.5(Tex.cr.Appl.l996)J:State v.Moff,l54 S.W.3d 59Sl,60l,n.l,L(-
 Tex.C!:".App.2004)(same);U.S.V.Ruiz,536 iJ.S.6L.2,6L.8(L.002),"Court of Appeals could rec:
 ~ch       merits 0£ thi[ ] Case [sub                       judie) to determine jurisdiction                             though altimate
 ly claim not found to authorize appeal~Id ••.
 "Federal Courts t1ave ordered a prisone~~(s) release ~n sufficient egregious cases
   when they found legal due pt:Cc          Trust Co •. v.Yor~~~Lo u.~.~~~~VJ/VJ ~----
    Fec~eral         Cour:ts CCJijnizance of equilty suits incases of diversity                                                           jurisdiction,-
 :ongress 'never gave1nor did the Federal Courts ever claim1the power to deny substa·
   ntive rights created by the state law.' .!The Rules Enabling Act must not be made
 to underscori the need for caution1as n~ reading of the Rule can ign~r the Act'S -
 manadte that procedares shall not abridge,enlarge,or modify any .substantive right~
 Id.at 521 U.S.t~t 613tll7 S.Ct.223l;Keeter y.State,l05 S.W.l37tl42-43(Tex.App.-Wac•
 2003)(cases cited).(same);;Alford'v.City of Dallas/738 .s··:·w·.2d 312t318(Tex·.l988),id-a
 Jl81ante III. & n.7;Tex~s Constit~tion,Articl It§ 16-"no statute or                                                                       law will be p,
 ssedthat can impair any c6n~ract provision1n6t a State or federal CdnstitUtional R
 ght ~r a contract,that would invoke a trial Court's Jurisdiction; which prohibi
 -s Bills of Attainder, impairing obligations1ex post facto or retroactive laws~ra. ·
 Texas so-called Court officials implicated in this mandamus relief petition have n·
 only discarded their own Texas Constitutional provisions,but federal Statutory law
 and Constitutional guaranteed laws that aie in place to protect the people from ab
 se of authority/and Usurpation of power-Including this Rules Enabling Act's provis
 ions have been violated here.as asserted1but the Lower Court's judge's abuse of a11
 thority is ministerial in action that deprives your Relator                                                                of his necessity to a
:lear right to the relief he seeks hereintoo.Which means that the merits of relief
 sought are beyond dipute1as illustrated ahove.Fraud vitiates all forms of decision
 Or orders and or judgments entered in the Courts below ... "Every federal Court and-
 Appellate Court'(s) Judges have/has a special                                                   obligation to satisfy itself not or
 ly of i t ' s Own jurisdiction1but also that of the lower Court(s)tin a cause under-
 review1even thouqh the parties are prepared to concede it~e.g . .J..?.teel Co.v.Citizen::
   for A Better Evn'tt523 U.S.99tl00tl01,1003tl007tl010-l012tn-6-8(1998).And if the
 record discloses that the lower court(s) was with out jurisdiction/this Court's Jt
 stice(s) will notice the Jurisdictional defects1it must then acknowledge such def-
 ect within the lower Court(s)teven though no party contends,concerninq ittthis sa:
 Appellate Court has original jurisdiction on applealtif not of the merits,then fo1
 the purpose of                     correcting the error of law of the lower Court/Judge~                                                      entertaini1
 the suit~'Id ...
 Mand~mus thus is in each of the above circumstances,presented and argued1justify
 th~ conditional grant o~ mandamus relief upon the lower Court's ]udge1or and Cler:
 (s) who do not act on the contents of your Relator's pleadings.This is an additio
   a_l rea_son . t.ha t supper ts mandamus relief 1 and express! y due to such considerable 0 :i
  f1cult1es 91ven below/re-assigning this case on appeal to a Constitutional Federc
  Cou~thous~pursu~nt too the United States of A~erica1Chapter 2,§ 5,as if a foreic
  Nat1onal Common-Law :ourt,and Article III,Cl.2 JUdge(s) having original or and                                                                     cc
  mpetent jurisdiction on its plane1over this Relator's cause of action,his person·
  as a Wisconsin Citizen under false imprisonment,to suuport the exercise of in pe1
  sonam jurisdiction in its/their forum[below],pursuant to Rule 4(k)(2)[ & (l)(l)]c
  Fed.R.Civ.P ... Mainly because this claim(s) asserted did arise under Federal law[·
  ol~tions] ~nd that personal1as well subject-matter jurisdiction is not made avai
  able under any situation as h~rein stated above--specific federal statute an~ tha
  putative D~fendant(s)/Respondent' (s) with the Nation as a whole sufficie to sati
  fy the [said]applicable Constitutional requirements,in regards of Nation-wide Co
  tacts.This Plaintiff-Relator had satisfied his burden to produce evidence of fra
  under Prosecuting attorneys using their usuraption of authority to extradite Rel
  or,which if honestly credited,would show either that one or more specfic State A
  or under color of stat.=: law exist in which would be subject-to Sui.t,"with collat
  ~al ~amag~s sought to satisfy the $l-4000.0000.00[one p~int fou1~ millio~]amount
  1n1t1aly 1n contraversy re~ulrements,pursuant to Relator's joint claims brought
  d2r supplemental JUrisdiction,among o~her laws available,with 28U.S.C.§l367t for
  the purpose of invoking §1332.Especially since Texas Business Residents of inter
  est being accused of many u~lawful and wrongful tort crimes against this individ
  ual tort victim at law,obviously implicates the Seventh Amendment to the United
  States Constitution of America.Thus,State of Texas defendant(s)/Rspondent(s) cor
  a c t s w i t h t h i s IAJ i s cons i n fed e r a 1 C0 UR t , J u d g e s a r e Co 11 s t i t u t i o ric. ll y s u f f i c i e n t . " i'
  U.S.District Court Judge is warranted that can follow                                                             its adJudicative resopon~
  8 .i. 1 i t .i e c u n cl c:: r- t h c Co c1 C o E E' c: cl c r.- a l ,J u cl i c i l c ~; r. d u c t 1 c: r: r.J o t her at_.) p l i cab 1 e law . Hen (
  Plaintiff's obJection tn .JuclS:Je Adelma.n's,et al,Ord.t;i: clc:~_;ended c::>r''~i                                                    depends 'Jn tt
  n3.ture of his accusation~ ,;nd the evidence that [ ]oul.J certify said f.ca11clulent
  te Court coviction3 Piist,based an this Relator's ~rovide~ i~farmat~on and proc
                                                                    1?     -m~rcy.
           such exhibitation of ft::"audulent indictments,exhib1ts !-A Lu ..~.-n,    hOnOring false dOCUmentS -by-said State 0£ ~~Aa~ u~~~-~---·-- _ _
 Sta~e  aythority in conspiracy with such agents of foreign power to futher des·
   troy this ~elato,,Joe Salin~s Estrada Junior,tt:e underoisned,by such ~~tivity;
I)The lower. Cour-t's Respondenttd) iia(;ate its ordec of 8/15/2014 & 8/29/2014 .. in-·
 ~!1ich ~otion to set-aside judge Adelman~a Order has not been ruled on ,but was en·
:ered into the docket's Text # 11-internal u~e only,but that said Cae#2:14-cv-0063.
Je recalled or and instated to it;s formal stage,in ic's enirely,and inco
Jy reference herein as if set out entirely in connection with [t]nis Wcit df Ma~d-
3mus,because this Appellate Court's justices do have original or campet~nt JUri~d­
iction over [t]his action under 28 u.s.c.§l33l,among others expressed dbove,ill tha
it is an action arisirtg under the Constitution and the Laws of the United States o
America and pursuant to 28 u.s.c.§ 136l,in that it is dn action in the Nature of -
Mandamus to compel an officer a!" and employee of L1e united States of .>.;nerica to -
pecform    it' (s) ministerial-fiduciary duty(s) Owed to Plaintiff-Relator; including
but not limited to any future related Orders or and judgments containing determin-
ations of affording your Relator an entitlement to a Writ of habeas corpus ad test
 ificandum,as Relator would appear in person at a fair hearing,with a Subpoena Du-
ces Tecum,with respect of an itial d·~termination of each of Plaintiff's inclusion
 of all pertinent Court(s) filed and not filed documentation,to object to a~1 asp-·
ect of the fairness,reasonableness or adquacy of a trial;sua sponte approval of a
rule 53(Fed.R.Civi.P)(a)(l) to (g)(l) to (5),who shall the duties so designated by
this Court's justices,involve-d in taking certain actions or making certain deterrr
inations in counec;tion with th1.s cause ot action,out no role r.·egarding informal rE
olving disputes between Relator and Respondent(s),~ith defendant(s) of interest &
their acts or in-action herein ~tated that constitute final agency action or wron-
qful and unlawful tort actions and t~e unlawful withholding of action.Mainly,beca-
use Plaintiff,and his family have suffered legal or illegal wrongs and are aggriv-
ed and adv~r~ely affected [t]hereby.Thus,Plaintiff is,as would be,entitled to rev-
  iew thereof under Title 5 u.s.c.§ 702.Whether such claims brought forth arise in·
equity and or at Law,Relator,et al,retdins and shall be entitled to all methods <
proof,a~~licable evid·~ntiary presun~tion and inferences( if any) ,and mean~ of dis-
covery available in this Court or and anf Court of competent jurisdiction pursuan
tq that/this Court's procedural and evidenti ..lry r··Jles applicable to fiduciaries, i
cludin9 without limitation to any right to an accounting in aid of the jurisdicti
of this Court,the lower Court or a Court[204 u.s.S.27 s.ct.236;~5( U.S.348,41 s.~
ll6]~o renCer ~udqment;
C) Tnis Relator 'l.:;.s no ads,1ate rE·meC.y in or. nt". th.=: .l.,~:·,r to f)l!r.sue his t-ecju!S'steo                                                                                            ~
:ief other than [t]his ap~licati.on s9eking u~on all sub~ect-matters,i~suas that                                                                                                          :;
ed proper completion en                                 j~s      or their Rerits                      ~n~       26tr~~8ed                 a2 a     matte~          of     ~~w         011 t
half,            your Relator ,will irrevoc2bly and unconditionally released,ac~uilte6,and
forever discharsed,any claim,charge,citatin,commission of an offense that ~hey m2
have against him,for associated with alleged Texas representation of Complainant~
and TDCJ's Custodian(s) of record in this litigation,as if pursuant to the Equal
Access to Justice Act,28 u.s.c.§ ~412 or cost pursuant to 28 u.s.c.§l82l(f),§ 19~
hecuase the Writ is issued to the Custdian;Cf.54(o)(Fed.R.Civ,P.);and also alt~r:
ativPly setting forth a~y c~he ~easu1:e that would e~uitajly affc~d Relata= acc2s!
tv :::1e Ccu1:ts a:1d h~a::'.•l•J(s)/tr-ial(.s) if psrsor,al al?c::-earc.ncc is not affcrdP.:~ or·
Ordered ;and/or direct the tcial court/judge to also consi6er video-tele~honic cc
ference by rhone or: oth•2C technology that is available by law , but i:hat this Cir·
uit Court's ~usti~es grant [t]his Application and issue a Writ of Manoamu direct·
in9 jndCJe Lynn t\rl~llll-'ln,et a.l, ir, this CASe .s:1b :JUGice reinstatE· anc  ,1.)1.11.
                                                                                                                           • ~
                                                                                                                                              - ·:.' ·?.'Ctdininc_, to f•iy Ca'JSe ,)r acl:lon (.\·:l
j,)    -:'.-10-l:.- und::.'r penalty of !.J•:•.-.Jll